REASONS FOR ALLOWANCE
Claims 1-6, 8-14 and 20 are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the recitation “A meta projector comprising: a substrate; an edge emitting device on the substrate, the edge emitting device including an upper surface extending parallel to the substrate and a side surface inclined relative to the upper surface, the edge emitting device configured to emit light through the side surface; a meta-structure layer spaced apart from the upper surface of the edge emitting device, the meta-structure layer including a plurality of nanostructures having a sub-wavelength shape dimension, the sub-wavelength shape dimension smaller than a wavelength of the light emitted from the edge emitting device; and a path changing member configured to change a path of the light emitted from the edge emitting device to direct the path toward the meta-structure layer, wherein a shape distribution of the plurality of nanostructures is configured to form structured light using the light emitted from the edge emitting device, and a pattern of the structured light is mathematically coded to uniquely designate angular position coordinates using bright and dark points, and wherein the plurality of nanostructures includes a plurality of groups of nanostructures, and the plurality of groups of nanostructures are arranged at a predetermined period for a transmission phase distribution to adjust direction along which the structured light is output “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 12,  the recitation “A meta projector comprising: a substrate; an edge emitting device on the substrate, the edge emitting device including an upper surface extending parallel to the substrate and a side surface inclined relative to the upper surface, the edge emitting device configured to emit light through the side surface; a meta-structure layer spaced apart from the upper surface of the edge emitting device, the meta-structure layer including a plurality of nanostructures having a sub-wavelength shape dimension, the sub-wavelength shape dimension smaller than a wavelength of the light emitted from the edge emitting device; and a path changing member configured to change a path of the light emitted from the edge emitting device to direct the path toward the meta-structure layer, wherein the meta-structure layer further includes a support layer supporting the plurality of nanostructures, wherein the plurality of nanostructures includes separate pluralities of nanostructures on opposite, respective sides of the support layer, and wherein one plurality of nanostructures on one side of the opposite, respective sides of the support layer where the light emitted from the edge emitting device first arrives are associated with a shape distribution associated with a transmission phase distribution that increases a divergence angle of incident light “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 13,  the recitation “A meta projector comprising: a substrate; an edge emitting device on the substrate, the edge emitting device including an upper surface extending parallel to the substrate and a side surface inclined relative to the upper surface, the edge emitting device configured to emit light through the side surface; a meta-structure layer spaced apart from the upper surface of the edge emitting device, the meta-structure layer including a plurality of nanostructures having a sub-wavelength shape dimension, the sub-wavelength shape dimension smaller than a wavelength of the light emitted from the edge emitting device; and a path changing member configured to change a path of the light emitted from the edge emitting device to direct the path toward the meta-structure layer, wherein the path changing member includes a reflective surface including a meta-surface, the meta-surface including the plurality of nanostructures, and wherein a shape distribution of the plurality of nanostructures of the meta-surface is configured to adjust a divergence angle of incident light “ cannot be found alone or in combination within the cited prior art. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/kenneth bukowski/Primary Examiner, Art Unit 2621